DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (U.S. Patent No. 5640317).
Regarding independent claim 1, Lei (e.g. see FIG. 2) discloses a device, comprising: a first capacitor (50); an integrated circuit (42) including: a supply voltage terminal (Iin) that receives a supply voltage (Vin) and is coupled to the first capacitor (50); and a high voltage startup circuit (10) that begins charging the first capacitor (50) to a supply voltage value by supplying a first charging current from the supply voltage terminal when the input terminal (Iin) receives the input voltage; and a boost circuit (54) external to the integrated circuit (42) and that augments the charging of the first capacitor (50) responsive to the first charging current.
Regarding claim 2, Lei (e.g. see FIG. 2) discloses a circuit board (transformer), wherein the first capacitor (50), the integrated circuit (42), and the boost circuit (54) are coupled to the circuit board (transformer).
Regarding independent claim 12, Lei (e.g. see FIG. 2) discloses an apparatus at its normal operation performs the method comprising: charging, to a supply voltage value (Vin), a first capacitor (50) coupled to a supply voltage terminal of an integrated circuit (42) by supplying a first charging current from the integrated circuit (42); and augmenting the charging of the first capacitor (50) to the supply voltage level with a boost circuit (54) external to the integrated circuit (42) responsive to the first charging current.
Regarding independent claim 18, Lei (e.g. see FIG. 2) discloses an apparatus at its normal operation performs the method comprising: receiving an input voltage (Vin) at an input terminal of a circuit board (transformer); outputting, responsive to receiving the input voltage , a first charging current (Iin) from an integrated circuit (10, 42) positioned on the circuit board (transformer); charging a first capacitor (50) to a supply voltage value (VCC) of the integrated circuit (10, 42) by supplying a second charging current from a boost circuit (54) external to the integrated circuit (10, 42) responsive to the first charging current (Iin); and enabling, with the integrated circuit (10, 42), supply of an output voltage (output voltage of the secondary windings of the transformer) from the circuit board (transformer) responsive to the first capacitor (50) reaching the supply voltage value (Vin).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 3-11,13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





17 December 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837